Case 1:21-cv-04807-VEC Document 1-3 Filed 05/28/21 Page 1 of 2




            EXHIBIT 3
                 Case 1:21-cv-04807-VEC Document 1-3 Filed 05/28/21 Page 2 of 2



Kline. Scot

From:                               Lemuel Srolovic <Lcmuel.$ro!o1Ji(@ag.ny.gov:-
Sent                                W1:dncsday, March 30, 7016 9:01 PM
To:                                 r•Aatt Pawa
Cc                                  Klinf', Scot
Subject:                            Re: Wall :.l journ.il



My ask is if you speak to thP re-porter, to not confirm that you 1'1ttended or othcr.'iiSC discuss the event.

Sent from   mv iPhone
~. On Mar 30. 2016, at 6 :31 PM, Matt Pawa <mp@pawalaw.corn> wrote:
>
> lP.m and Scot a WSJ reporter wantJ; to t.>lk to me. I may not even talk to her at all but if I do I obviously will have no
comment on anything discussed at the meeting. What should I say if she asks if I attended? No comment? lee me
know.
>
> MP
>
> Matt Pawa
> Paw.a Law Gro1ip, P.C.
> 1280 Centre Street,. Suite 230
> Newton Centre, MA 02459
> (617) 641-9S50
> (Gll) 641-9551 fac:similc
::. www.pawJlaw.c:om

IMPORTANT NOTICF: Thi~ c mail. including any .:ittachments, may be confidential, privileged or otherwise legally
protected. It is intended only for the addressee. If vou received this e -mail in error or from someone who was not
aulhoriicd to send it to you, do not dis.seminc1tl!_, copy or otherwisP. use lhis e-mail or its attachments_ Plea~ notify the
sender immediatP.ly by reply e--rnail and delete Lhc e-mail from your :.y~lcm.
